Citation Nr: 1509065	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and substance abuse.


REPRESENTATION

Vetera represented by:	John March, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In June 2013, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence, and vice versa.  The Veteran has filed applications to reopen claims of entitlement to service connection for depression, PTSD, and substance abuse during the course of the appeal.  As such, the Board characterized the issue on appeal as indicated.  

The Virtual VA claims file has been reviewed.  Other than the Board hearing transcript, documents contained therein are duplicative of those in the paper claims file.   There are no documents pertaining to the Veteran in the Veterans Benefits Management System.


FINDINGS OF FACT

1.  An August 1994 rating decision denied service connection for depression and PTSD.  

2.  In a January 1998 rating decision, the RO found that the Veteran did not submit new and material evidence to reopen the claim for service connection for depression.

3.  In a June 1999 rating decision, the RO found that the Veteran did not submit new and material evidence to reopen the claim for service connection for depression; the RO also denied service connection for substance abuse.

4.  The evidence received since the August 1994 and June 1999 rating decisions as to the issue of service connection for an acquired psychiatric disorder, to include PTSD and substance abuse, is cumulative in nature and repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying service connection for depression and PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  The June 1999 rating decision denying the Veteran's application to reopen service connection for depression and denying service connection for substance abuse is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

3.  New and material evidence has not been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD and substance abuse.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in November 2008 and July 2011, to the Veteran.  These letters explained the evidence needed to substantiate the underlying claim for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim, including his testimony before the undersigned.  The Veteran was afforded a VA examination responsive to the claim for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.   

The Board also observes that the undersigned AVLJ, at the Veteran's June 2013 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 710; 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b) (1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of depression and PTSD in an August 1994 rating decision.  In January 1998, the RO denied the Veteran's application to reopen the claim for service connection of depression.  A June 1999 rating decision again denied to reopen the Veteran's application for service connection of depression and denied the claim for service connection for alcohol abuse; the Board notes that the RO also noted that service connection for drug abuse may not be granted.  The Veteran did not file a substantive appeal as to any of these rating decisions, and the decisions became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103

In the August 1994 denial, the RO found that there was no evidence of an acquired psychiatric disorder in service or psychosis within one year of separation from service; PTSD was denied on the basis that there was no evidence that the Veteran experienced a traumatic stressor event or that any diagnosis of PTSD was based on a validated stressor.  The rating decision noted that the Veteran claimed that he had PTSD due to an airborne jump during service, but no such traumatic event was confirmed by service records; the RO also noted that the Veteran was treated for toxic psychosis due to chronic hallucinogen abuse in service, which was resolved, but that service records did not show an acquired psychiatric disorder in service.  The RO pointed out that the Veteran did not report to a VA examination.  The evidence of record included the claim and service treatment records.

In January 1998, the RO denied the Veteran's application to reopen on the basis that private treatment records reporting a long history of alcohol and drug abuse, as well as depression with psychotic symptoms, do not demonstrate a relationship between the Veteran's current symptoms and his active duty.  The RO noted no disease or injury was incurred in service, and that no psychosis was manifested within one year of the Veteran's discharge from service.  The evidence of record included the claim, lay statements, service treatment records, and private treatment records.   

In June 1999, the RO again denied the Veteran's application to reopen, on the basis that the Veteran did not show that his psychiatric disorder (claimed as depression, anxiety, sleep impairment, confusion, and suicidal tendencies) was incurred in or aggravated by his active duty, or that a psychosis was manifested within one year of the Veteran's discharge.  The RO also denied the Veteran's claim for service connection of alcohol abuse; the RO pointed out that service connection for drug and alcohol abuse cannot be granted, and noted that the Veteran claimed his substance abuse was due to fears related to airborne jumps.  

Since the denial of the Veteran's claims in August 1994 and June 1999, the evidence submitted includes additional VA and private treatment records, as well as statements submitted by the Veteran in support of his claim, his testimony before the undersigned, and a VA examination report.  VA treatment records show that the Veteran has been diagnosed with and treated for depression.  Statements from the Veteran, as well as VA and private treatment records, show that the Veteran continues to assert that his depression, PTSD, and substance abuse are related to an airborne jump during service.  

The evidence submitted subsequent to the August 1994 and June 1999 rating decisions as to the issue of service connection for acquired psychiatric disorder, to include PTSD and substance abuse, is not new and material.  The Veteran has submitted additional VA and private treatment records, which show treatment for and/or diagnoses of depression, a diagnosis of PTSD reported by the Veteran, substance abuse, adult antisocial personality disorder, and schizophrenia.  An August 2009 VA examination report indicates that the Veteran does not meet the DSM-IV criteria for any disorders other than substance abuse and adult antisocial personality disorder; the VA examiner noted that the Veteran claimed his disorders were related to an airborne jump, but found that his substance abuse disorder was not caused by his military experience.  This is cumulative of the prior claim.  The prior decisions considered evidence of such treatment and the Veteran's assertions as to an airborne jump in service, but there was no accepted evidence that the Veteran's acquired psychiatric disorder, including PTSD and substance abuse, was causally or etiologically related to his service; there is also no evidence confirming a traumatic airborne jump in service.  The additional evidence does not provide any evidence, beyond the Veteran's own statements, that his acquired psychiatric disorder, however diagnosed, is related to a disease, injury, or event in service.

In sum, the evidence submitted as to the Veteran's acquired psychiatric disorder, to include PTSD and substance abuse, is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen this claim.   



ORDER

The application to reopen the claim for service connection of an acquired psychiatric disorder, to include PTSD and substance abuse, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


